          Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

GEORGE HORN,

           Plaintiff,

v.                                                  CASE NO.: 4:19-cv-127-MW-MJF

MARK S. INCH, as Secretary
of the Florida Department
of Corrections, et al.,

     Defendants.
_________________________/

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT INCH’S
             MOTION FOR FINAL SUMMARY JUDGMENT

           Plaintiff, George Horn, by and through undersigned counsel, and pursuant to

Fed. R. Civ. P. 56(a) and N.D. Fla. Loc. R. 56.1, hereby files his Response in

Opposition to Defendant Inch’s Motion for Final Summary Judgment, ECF No. 105

(“Motion”). For the reasons set forth herein, Inch’s Motion must be denied.

     I.     INTRODUCTION

           This is a civil rights case. Plaintiff was a prisoner of the Florida Department

of Corrections (“FDC”). Plaintiff is suing Defendant Inch1 for failing to meet his

substantial medical needs with respect two medical issues—Plaintiff’s hip condition



1
 Defendant Inch is synonymous with, and referred to interchangeably as, Florida Department of
Corrections (“FDC”), as Inch is sued in his official capacity as Secretary of FDC.
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 2 of 11




and his chronic hepatitis C. Specifically, Plaintiff asserts claims under the Americans

with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”) against FDC (Counts

I and II). See ECF No. 27. FDC has moved for summary judgment on Plaintiff’s

ADA and RA claims. See ECF No. 105.

      FDC argues it is entitled to summary judgment because Plaintiff’s ADA and

RA claims are barred by the terms of a settlement agreement and release Plaintiff

executed in 2016 to resolve a prior action against FDC (the “2016 Settlement

Agreement”). In arriving at this conclusion, FDC misapplies a state law standard to

federal claims to suggest that Plaintiff’s ADA and RA causes of action accrued in

2014, and thus could have been asserted in Plaintiff prior lawsuit. In applying the

correct standard to the facts of this case, which asserts only federal claims, it is clear

Plaintiff’s causes of action accrued in January 2019—when Plaintiff received direct-

acting antiviral (“DAA”) treatment and the continuing violations of his rights ended.

Moreover, “[a]ny constitutional or statutory violation that occurred after the entry of

the release was not and could not have been asserted in the prior action. Or so the

plaintiff could reasonably have understood based on” the agreement’s language. See

ECF No. 57 at 10 n.4 (quoting ECF No. 31 at 2). Because FDC fails to allege—must

less establish—that Plaintiff understood or believed he was releasing post-settlement

violations, FDC is not entitled to summary judgment on Plaintiff’s claims.




                                            2
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 3 of 11




    II. STATEMENT OF FACTS

       Plaintiff incorporates by reference the statement of facts set forth in Plaintiff’s

First and Second Motions for Partial Summary Judgment against Defendant FDC.

See ECF Nos. 74 & 107.

       Moreover, Plaintiff notes that FDC’s statement of facts are merely a recitation

of the allegations of Plaintiff’s operative complaint, along with references to

Plaintiff’s deposition testimony, which FDC cites as confirming Plaintiff’s

allegations. See ECF No. 105 at 4-9.2 Plaintiff denies FDC’s characterization of the

of the 2014 lawsuit. Id. at 4-6. For the reasons below, the 2014 litigation and the

2016 Settlement Agreement are immaterial to the action currently before the Court.

    III. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriately granted when “the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A “genuine” dispute exists “if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Facts are

“material” with respect to the substantive law if they form disputes that are not




2
 FDC refers to ECF No. 104-1 as being the deposition transcript of George Horn in this action,
which was taken on February 13, 2020. However, Doc. 104-1 appears to be a deposition from a
different lawsuit and is dated May 28, 2015. Plaintiff’s notes that this Court is not required to
consider FDC’s incorrect and confusing record citations.

                                               3
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 4 of 11




“irrelevant or unnecessary” and have the potential to “affect the outcome of the suit.”

Id. A nonmoving party’s failure to provide sufficient evidence of an element for

which it bears the burden of proof at trial mandates the entry of summary judgment

for the moving party, “since a complete failure of proof concerning an essential

element . . . necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Further, district courts must accept the facts in the light

most favorable to the nonmovant, see Galvez v. Bruce, 552 F.3d 1238, 1241 (11th

Cir. 2008), and may not weigh conflicting evidence to resolve disputed factual

issues, see Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007).

    IV. DISCUSSION

       FDC’s argument can be summarized as follows: Plaintiff’s HCV-related

claims accrued in 2014, and therefore could have been asserted in the prior action.

Consequently, those claims are barred by the 2016 Settlement Agreement. See ECF

No. 105 at 28.3 The argument, however, is premised on a rule of law that is

inapplicable to the claims asserted in this case. See ECF No. 105 at 9 (stating “[w]hen

a cause of action ‘accrues’ and the date by which a cause of action must be filed are

two distinct issues”).




3
  Plaintiff does not, nor has he ever, contended that the 2016 Settlement Agreement was not entered
into “knowingly and voluntarily.” It is unclear why FDC now argues this non-issue. It adds nothing
to FDC’s already meritless arguments.

                                                4
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 5 of 11




       The operative complaint does not contain any claims arising under state law,

but rather only federal claims. Specifically, Plaintiff asserts federal ADA and RA

claims against FDC, for which the statute of limitations is four years. Silva v. Baptist

Health S. Fla., Inc., 856 F.3d 824, 841 (11th Cir. 2017); see also Baker v. Sanford,

484 F. App’x 291, 293 (11th Cir. 2012) (“Florida law provides for a residual four-

year statute of limitations. However, federal law controls when the underlying

cause of action accrued, triggering this limitations period to begin.” (citations

omitted) (emphasis added)). “Generally, accrual occurs when the prisoner knows or

should know that he has suffered the injury that forms the basis of his complaint and

can identify the person who inflicted the injury.” Baker v. Sanford, 484 F. App’x

291, 293 (11th Cir. 2012) (per curiam) (unpublished) (citing Chappell v. Rich, 340

F.3d 1279, 1283 (11th Cir. 2003)). “However, an ‘allegation of a failure to provide

needed and requested medical care constitutes a continuing tort, which does not

accrue until the date medical attention is provided.’ ” Id. (quoting Lavellee v. Listi,

611 F.2d 1129, 1132 (5th Cir. 1980)4); see Lewis v. Bd. of Trs. of Ala. State Univ.,

874 F. Supp. 1299, 1304 (N.D. Ala. 1995) (“The series of denials of the requests [for

accommodation of plaintiff’s disability] can be conceptualized as a series of

discriminatory acts which continues into the filing period.”).


4
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the Eleventh
Circuit held as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                               5
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 6 of 11




      Notwithstanding the clear standard governing the accrual of a federal cause of

action, FDC looks to Florida law in an attempt to avoid application of the continuing

violation doctrine. See ECF No. 105 a 25 (citing In re Alvarez, 224 F.3d 1273 (11th

Cir. 2000), for the proposition that “the ‘accrual’ of a cause of action can be different

from the ‘accrual’ for limitations purposes”). Under this theory, FDC concludes that

“the ‘accrual’ as to the HCV-related ADA/RA causes of action are distinct for [sic]

the ‘accrual’ regarding the running of the statute of limitations.” Id. FDC couldn’t

be more wrong.

      In In re Alvarez, the issue was whether or not Alvarez’s legal malpractice

cause of action (a claim arising under Florida law) is property of his bankruptcy

estate. 224 F.3d at 1276. The Eleventh Circuit determined that the cause of action

had accrued under state law at the moment Alvarez’s bankruptcy petition was filed

and, therefore, concluded that Alvarez had a cause of action as of the commencement

of his bankruptcy case, which was property of the estate under § 541(a)(1). Id. at

1278. In so holding, the court specifically relied on the accrual standard under

Florida law. See id. at 1276 (“Pursuant to Fla. Stat. Ann. § 95.031(1), a cause of

action accrues ‘when the last element constituting the cause of action occurs.’ ”

(emphasis added)). In the present case, however, Plaintiff brings federal ADA and

RA claims, not state law claims. See Lavellee, 611 F.2d at 1130 (“[E]ven though a

state statute (of limitations) is applied, the question when a federal cause of action



                                           6
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 7 of 11




accrues is a matter of federal, not state law.”). Therefore, the standard described in

In re Alvarez, and incorrectly relied on by FDC, is wholly inapplicable here.

       Under the proper standard, there can no dispute that the continuing violation

doctrine applies to Plaintiff’s claims. See Robinson v. United States, 327 F. App’x

816, 818 (11th Cir. 2007) (unpublished) (“When the violation alleged involves

continuing injury, the cause of action accrues, and the limitation period begins to

run, at the time the unlawful conduct ceases.”). In fact, in arguing the wrong accrual

standard, FDC unwittingly concedes the underlying facts that this Court specifically

cited in support of its preliminary holding that the continuing violations of Plaintiff’s

rights did not end until he received DAA treatment in January 2019. See ECF No.

57 at 14-15. Stated differently, the only facts FDC offers now in support of its

contention that Plaintiff’s claims accrued in 2014 are the same facts FDC offered in

support of the same argument at the motion to dismiss stage, which the Court

rejected. For example, FDC literally cites the allegations in Plaintiff’s complaint in

support of its contention that “[t]hese events should have alerted Plaintiff to act or

assert his rights at the time of the 2014 violation.” See ECF No. 105 at 26.5 To be

clear, these were very same allegations considered by this Court when it denied



5
 FDC argues: “Plaintiff’s own allegations establish that he unequivocally requested treatment with
DAAs since 2014, [Doc. 27, ¶¶ 112, 113, 173], and that he was aware that each request, grievance,
and appeal for medical care that he alleged comported with the community standard in 2014 had
been denied. [Doc. 27, ¶¶ 99, 112].” ECF No. 105 at 26.


                                                7
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 8 of 11




FDC’s motion to dismiss. Incredibly, and without offering any new facts,6 FDC now

asks for a different conclusion on an issue this Court’s already decided. See ECF No.

105 at 27 (citing Smith v. Dozier, 2018 WL 4701846 (M.D. Ga. Jul. 5, 2018); but

see ECF No. 57 at 12-13 (providing two reasons for declining to follow the Smith

court’s lead). FDC asks too much.

       Having offered no evidence to even suggest—let alone prove—that Plaintiff

had any reason to believe that FDC had a policy of intentionally and categorically

withholding treatment from HCV inmates based on the cost of DAA drugs, FDC

fails to overcome this Court’s prior holding. See ECF No. 57 at 14; see also, e.g.,

Plaintiff’s Grievances, ECF No. 73-15 at pp. 107-08, 132-35 & ECF No. 73-16 at

pp. 152-55, 213-15 (denying Plaintiff’s HCV-related grievances because he did not

meet FDC’s treatment guidelines); Plaintiff’s Deposition Transcript, ECF No. 102-

1 at 181:17 to 182:9 (explaining that doctors told Plaintiff would they were acting

under FDC’s policy during the time period when Plaintiff was being denied DAAs).

Thus, Plaintiff’s claims did not accrue in 2014; rather, they accrued in January 2019

when the continuing violations of his rights ended.




6
  Other than the allegations in the complaint, FDC offers Plaintiff’s deposition testimony to
demonstrate that Plaintiff’s testimony is consistent with such allegations. See, e.g., ECF No. 105
at 26 (“Plaintiff testified that the alleged denials of his requests for DAA treatment were known to
Plaintiff in 2014, and that Plaintiff knew that he suffered an injury and by whom in 2014.”); cf. id.
at 11-15 (quoting Plaintiff’s deposition testimony). These facts do not support FDC’s arguments;
ironically, they are why FDC’s Motion must be denied.

                                                 8
     Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 9 of 11




      FDC also fails to prove that the 2016 Settlement Agreement bars Plaintiff’s

claims. First, as explained above, Plaintiff’s claims accrued in January 2019 not

2014. Second, FDC offers no facts to support that Plaintiff understood or believed

he was releasing post-settlement constitutional or statutory violations when he

executed the 2016 Settlement Agreement. In fact, Plaintiff specifically stated at his

deposition that he did not hold such belief:

      Q: (By Mr. Andrews) Is it true that you that you didn’t know that you
      would have been releasing constitutional or statutory violations that
      occurred on the date after -- would occur on dates after the date of the
      signed agreement?

      A: (By Mr. Horn) True.

ECF No. 102-1 at 193:6-11. In denying FDC’s motions to dismiss, this Court found

that “ ‘[a]ny constitutional or statutory violation that occurred after the entry of the

release was not and could not have been asserted in the prior action. Or so the

plaintiff could reasonably have understood based on’ the agreement’s language.”

ECF No. 57 at 10 n.4 (citing ECF No. 31 at 2). Having provided no facts to overcome

this Court’s prior rulings, FDC has therefore failed to establish that Plaintiff’s claims

are barred by the 2016 Settlement Agreement.

   V. CONCLUSION

      Accordingly, for the reasons set forth herein, Defendant Inch’s Motion for

Final Summary Judgment must be denied.




                                           9
Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 10 of 11




                              Respectfully submitted,

                              ANDREWS LAW FIRM
                              822 North Monroe Street
                              Tallahassee, Florida 32303
                              T: (850) 681-6416 / F: 681-6984

                              /s/ John M. Vernaglia
                              JOHN M. VERNAGLIA (FBN: 1010637)
                              RYAN J. ANDREWS (FBN: 0104703)
                              john@andrewslaw.com
                              ryan@andrewslaw.com
                              service@andrewslaw.com

                                     – And –

                              JAMES V. COOK, ESQ.
                              Florida Bar Number 0966843
                              LAW OFFICE OF JAMES COOK
                              314 West Jefferson Street
                              Tallahassee, FL 32301
                              (850) 222-8080; (850) 561-0836 fax
                              cookjv@gmail.com

                              Counsel for Plaintiff




                                10
    Case 4:19-cv-00127-MW-MJF Document 112 Filed 04/21/20 Page 11 of 11




                      LOCAL RULE 7.1(F) CERTIFICATE

      Pursuant to N.D. Fla. Loc. R. 7.1(F), the undersigned hereby certifies that the

foregoing Response contains 2,219 words.

                                        /s/ John M. Vernaglia
                                        JOHN M. VERNAGLIA

                           CERTIFICATE OF SERVICE

      The undersigned certifies that on this 21st day of April, 2020, a true and correct

copy of the foregoing was electronically filed in the U.S. District Court, Northern

District of Florida, using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.

                                        /s/ John M. Vernaglia
                                        JOHN M. VERNAGLIA




                                          11
